DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined 
under the first inventor to file provisions of the AIA . 
2.1.	Applicant's amendment to Claims, Remarks and IDS filed August 3, 2022 are acknowledged.
2.2.	Claim 1-4 are active, Claim 5 had been withdrawn.
2.3.	Claim 1 has been amended for clarity and by specifying that " the ester compound (A) is at least one member selected from the group consisting of:
(A-1) a polymer comprising a monomer and a polymerizable unsaturated bond as a part of, or a whole of, the structural unit, wherein the monomer is represented by
formula (3)...; 
(A-2) a compound obtained by an addition reaction of a malonic acid ester with a vinyl group; and (A-3) an alkyl ester of a polyfunctional carboxylic acid.
2.4.	Support for this amendment has been found in Applicant's Specification as indicated by Applicant. Therefore, no New matter has been added with instant amendment.
2.5.	Despite of the amendments to claims, the prior art utilized in preceding Office action is deemed to be applicable as explained below. Consequently, it is appropriate to make instant action Final. 
3. 	IDS filed on August 3, 2022 has been considered based on statement of relevance provided by Applicant (see Transmittal Letter filed on August 3, 2022).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claims 1-4 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Craun et al (US 4,906,693) in view of Okada et al (JPH 09302271 – Translation, reference of record).
4.1.	Regarding Claims 1-4, Craun disclosed method for obtaining thermosetting resin by low temperature Transesterification curing of ester polymers and hydroxyl polymers  in presence of transesterification catalyst – see Abstract. 
4.2.	According to Craun (see claims 14 and 15), thermosetting coating may comprise  binder which comprises:
(a) a hydroxyl functional resin or polyol – this read on Applicant's compound (B),  and (b) a carboxylic acid ester or carboxylic ester functional resin, wherein carboxylic acid is, for example, dicarboxylic acid ( see Craun, col.5, ln.5-20) - this read on Applicant's compound (A-3). 
4.3.	Regarding molecular weights of Compounds (polymers) B and A, Craun stated that both polymers may have Molecular weights up to 50,000 (see col.7, ln. 50-55). Therefore, Craun disclosed same (overlapping) range of Molecular weights for both (A) and (B) polymers. 
4.4.	Regarding Applicant's Claim 4, Craun disclosed that composition may comprise solvent or can be free of solvent (see Claim 16) or composition also can be in powder form (see col.5, ln. 25).
4.5.	Note that Craun teaches preparation of similar compound (B) by reaction of styrene, hydroxyethyl acrylate and butyl acrylate ( see col.10, Procedure "D", Preparation of acrylic polymer ), but silent with respect that compound (A)  comprises tertiary alkyl ester groups. 
4.6.	However, Okada teaches the use of different alkyl ester compounds, including linear and/or  di-tert-butyl esters of carboxylic acid,  in the  method for preparing similar thermosetting composition as disclosed by Craun  ( see [0032], [0034], [0047]), comprising acrylate compound, transesterification catalyst and compound with hydroxyl groups (see [0015], [0017],[0019], [0067]), wherein exemplified catalyst can be chosen form benzenesulfonic acid, paratoluenesulfonic acid or dodecylbenzenesulfonic acid ( see [0075]. 
	Therefore, because Okada teaches that linear alkyl esters and tertiary esters of carboxylic acid can be used as functional equivalent's for purpose of producing  low temperature curing composition  by catalyzed reaction of components with hydroxyl functional groups and alkyl esters of carboxylic acid, it would be obvious to one of ordinary skill in the art use linear dialkyl ester or tertiary alkyl esters per guidance provided by Okada in composition disclosed by Craun. 
Response to Arguments
5.	Applicant's arguments filed on August 3, 2022 have been fully considered but they are not persuasive.
5.1.	Applicants arguments with respect to Claims 1-4 rejected are rejected under 35 U.S.C. 103 as being unpatentable over Craun in view of Okada based on alleged deficiency of individual references and " good curability of the claimed composition". In this respect Applicant stated: " Neither Craun nor Okada teach or suggest a
resin composition having this favorable property " - good curability /GM/. "As such,
no motivation exists for a person of ordinary skill in the art to consider these references when seeking a resin composition having improved curability".
5.2.	Regarding Craun Applicant stated: " Craun fails to teach or suggest the ester compound (A-1) to (A-3), as defined by amended claim 1." Regarding Okada Applicant stated that "Okada teaches a number of di-tertiary alkyl ester monomers, but fails to teach or suggest the ester compound (A-1) to (A-3), as defined by amended claim 1".
5.3.	In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
5.4.  However, as shown above Craun combined with Okada do disclosed all compositional limitations of Applicant's claims 1-4 and Okada provide to use linear dialkyl ester or tertiary alkyl esters as functional equivalents in thermosetting composition disclosed by Craun.  
	Therefore, Okada established that linear or tert-butyl esters are functional equivalent for the purpose of obtaining low temperature curing composition by transesterification curing reaction between esters and hydroxyl groups, which is same subject matter as disclosed by Craun. 	For this reason, it would be obvious to one of ordinary skill in the art use linear dialkyl ester or tertiary alkyl esters per guidance provided by Okada in composition disclosed by Craun until unexpected results to the contrary can be shown by Applicant.  No such results have been shown by Applicant. 
5.5.	Regarding Applicant's argument that: " no motivation exists for a person of ordinary skill in the art to consider these references when seeking a resin composition having improved curability" note that scope of phrase " improved curability" is indefinite without claiming criteria   of " improved curability" at specific conditions of cure. 
	At least for reasons above the Rejection over combination Craun and Okada is maintained and therefore, instant Action made Final. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENNADIY MESH whose telephone number is (571)272-2901. The examiner can normally be reached 8 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-SIU ( Walter) Choi can be reached on (571) 272 1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GENNADIY MESH/Examiner, Art Unit 1763       


/FRANCES TISCHLER/Primary Examiner, Art Unit 1765